         Case 1:20-cr-10271-DPW Document 112 Filed 07/21/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

        v.                                           Crim. No. 20-10271-DPW

 (1) CEDRIC CROMWELL and
 (2) DAVID DEQUATTRO

        Defendants


                                  NOTICE OF APPEARANCE

       Please enter and add the appearance of Assistant United States Attorney Jared Dolan for

the United States of America in the above captioned matter.

                                              Respectfully submitted,

                                              NATHANIEL R. MENDELL
                                              Acting United States Attorney

                                      By:     /s/ Jared C. Dolan
                                              JARED C. DOLAN
                                              Assistant United States Attorney



                                CERTIFICATE OF SERVICE


        I hereby certify that this document, filed through the Court’s Electronic Court Filing
(ECF) system on July 21, 2021, will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF).

                                              /s/ Jared C. Dolan______________________
                                              JARED C. DOLAN
                                              Assistant United States Attorney


Date: July 21, 2021
